Citation Nr: 0704553	
Decision Date: 02/15/07    Archive Date: 02/27/07

DOCKET NO.  04-23 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for a low back 
condition.

2.  Entitlement to an increased rating for hammertoe 
deformity with hallux valgus deformity of the left foot, 
currently evaluated as 10 percent disabling. 

3.  Entitlement to an increased rating for hammertoe 
deformity with hallux valgus deformity of the right foot, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from March 1981 to March 
1984.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Philadelphia. 

The Board notes that a claim for entitlement to service 
connection for a left knee condition was denied in a rating 
dated in December 2001.  Notice of that determination was 
issued that same month.  The Board observes that in his 
substantive appeal received in June 2004, the veteran appears 
to reraise the claim concerning the left knee.  Moreover, in 
the August 2004 statement of an accredited representative, 
claims for service connection for pes planus and for 
callosities are advanced.  Inasmuch as those matters are not 
properly before the Board, they are referred to the RO for 
disposition as appropriate. 

Although on his substantive appeal, the veteran had requested 
a hearing before the Board, he withdrew his request in 
writing in December 2004.

The claims for increased rating for service connected 
bilateral foot disorders are adjudicated below.  The issue of 
entitlement to service connection for a low back condition is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished. 

2.  Hammertoe deformity, bilaterally, is manifested primarily 
by clinical observations of bilateral hammertoes 2-5 without 
demonstrated resection of the metatarsal head or a severe 
hallux valgus condition equivalent to amputation of the great 
toe. 


CONCLUSIONS OF LAW

1.  The schedular criteria for rating greater than 10 percent 
for hammertoe deformity with hallux valgus of the left foot 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2006).

2.  The schedular criteria for rating greater than 10 percent 
for hammertoe deformity with hallux valgus of the right foot 
have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 
5107(a) (West 2002 & Supp. 2005); 38 C.F.R. §§ 4.1, 4.3, 4.7, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5282 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions.  The record reflects that on several 
occasions, the veteran was provided with information 
regarding VCAA, including in April 2002 and September 2004.  
In correspondence received from the veteran in September 
2004, he acknowledged receipt of VCAA information and 
indicated that he had nothing further to submit.

The record shows the veteran has been adequately notified of 
the information and evidence needed to substantiate his 
claims.  His service medical records and all identified and 
authorized post-service medical records relevant to the issue 
on appeal have been requested or obtained.  Further attempts 
to obtain additional evidence would be futile.  The Board 
finds the available medical evidence is sufficient for an 
adequate determination.  The duty to assist and duty to 
notify provisions of the VCAA have been fulfilled.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all elements of a 
claim.  The record does not reflect that the veteran was 
provided with such notice.  Because of the decision in this 
case, any deficiency in the initial notice to the veteran of 
the duty to notify and duty to assist in claims involving a 
disability rating and an effective date for the award of 
benefits is harmless error.  

Disability ratings are rendered upon the VA's Schedule for 
Rating Disabilities as set forth at 38 C.F.R. Part 4.  The 
percentage ratings represent as far as can practicably be 
determined the average impairment in earning capacity in 
civil occupations and the disability must be viewed in 
relation to its history.  38 C.F.R. § 4.1.  The higher 
evaluation shall be assigned where the disability picture 
more nearly approximates the criteria for the next higher 
evaluation.  38 C.F.R. § 4.7.  While lost time from work 
related to a disability may enter into the evaluation, the 
rating schedule is "considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate" with the severity of the disability.  
38 C.F.R. § 4.1.  Functional loss of use as the result of a 
disability of the musculoskeletal system may be due to the 
absence of bones, muscles, or joints, or may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  38 C.F.R. 
§ 4.40.  Both limitation of motion and pain are necessarily 
regarded as constituents of a disability.  38 C.F.R. §§ 4.40, 
4.45, 4.55, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  The present level of disability is of primary 
concern where service connection has been established and an 
increase in the disability rating is at issue.  Francisco v. 
Brown, 7 Vet. App. 55, 58 (1996).

In adjudicating the claim, the Board determines whether (1) 
the weight of the evidence supports the claim, or (2) the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim: the appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. § 
5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).  

Factual Background

The current rating for each foot was established pursuant to 
an unappealed September 1988 rating.  The present appeal 
derives from a claim for increased rating received in 
December 2001.

A VA medical examination was performed in April 2002.  
However, the examiner made no comments regarding the feet.  
When the examination was returned to the examiner for further 
comment, he responded in July 2002 that the veteran made no 
complaints about his feet.

Private treatment records from September and November 2003 
reflect reports of left foot pain.  Assessment in November 
2003 was expressly negative for hallux valgus.  The examiner 
did note a helloma nolle (a corn) on the left 4th 
interdigital space, left foot, and adducto varus deformity, 
left 5th toe.  The examination reflects normal reflexes, 
pulses, color, and the absence of edema.  X-ray studies of 
the left foot revealed no bone or joint abnormalities.

The veteran was afforded a VA podiatry examination in April 
2004.  The claims file was reviewed and a physical 
examination was conducted.  He reported left foot pain 
greater than the right.  He has developed corns that were 
increasingly painful.  On physical examination, a bulbous 
area under the distal phalanx of the left 5th toe was 
appreciated.  The region was tender along with the bottom and 
lateral aspects of the left 5th toe.  He had a soft corn in 
the left interspace.  Both 5th toes were short due to 
previous surgeries.  Hammertoe deformities of both feet were 
identified.  He also had submetatarsal four calluses 
bilaterally as well as pinch calluses bilaterally.  Pain was 
appreciated on palpation of the 5th left metatarsal, 
mediolaterally, dorsally and plantarly.  His feet were 
abducted greater than 20 degrees during stance.  A lateral 
crease was noted under the lateral malleolus.  He toes could 
grip the ground except for the 5th toes, which were too 
short.  His heels showed valgus deformity of 2 degrees.  
Hammertoes were noted 2-5.  Mild bunion deformity was also 
noted.  X-rays revealed the proximal phalanx removed and the 
base of the middle phalanx on the left due to prior 
surgeries.  The right head of the phalanx was also removed on 
prior surgery.  The diagnosis was adducto varus deformity of 
the 5th left toe greater than the right.  Soft corn on the 
left 4th interspace and hammertoe deformity 2-5 bilaterally.

528
0
Hallux valgus, unilateral:

Operated with resection of metatarsal head
10

Severe, if equivalent to amputation of great 
toe  
10
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2006) 

528
2
Hammer toe:


All toes, unilateral without claw foot  
10

Single toes
0
38 C.F.R. § 4.71a, Diagnostic Code 5280 (2006) 

Diagnostic Code 5280 for hallux valgus does not provide for a 
noncompensable disability evaluation.  However, in every 
instance where the schedule does not provide for a zero 
percent evaluation for a diagnostic code, a zero percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).  
In this case, a resection of the metatarsal head or a severe 
condition is not demonstrated or approximated.  For example, 
private treatment records from November 2003 were expressly 
negative for a hallux valgus disorder and the more current VA 
examination did not suggest the presence of anything 
approximating severe hallux valgus disorder.  Thus, while the 
veteran has been diagnosed with hallux valgus, the 
preponderance of the evidence is against a compensable 
evaluation for this aspect of the veteran's service connected 
foot disorder. 

The Board observes that the veteran's hammertoes are 
manifested on toes 2-5 only; whereas, the rating criteria 
provide that a 10 percent evaluation is warranted where all 
toes manifest the condition.  Nevertheless, the veteran is 
already receiving the maximum schedular evaluation for his 
service connected hammertoes despite that the rating criteria 
contemplate an even more severe disability than is manifested 
in this case.  Accordingly, the preponderance of the evidence 
is against any higher evaluation.  

Evaluation of the veteran's condition under other Diagnostic 
Codes, e.g. such as for pes cavus, would not be more 
beneficial to the veteran in the absence of a diagnosis of 
pes cavus or a more debilitating condition thereunder.  See 
Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that the 
Board's choice of diagnostic code should be upheld so long as 
it is supported by explanation and evidence).  

The Board additionally observes that the veteran experiences 
multiple foot disorders.  The Board acknowledges the 
veteran's complaint that his feet are painful and has taken 
the effects of pain into consideration in rating the 
disability. The Schedule, however, does not require a 
separate rating for pain.  See Spurgeon v. Brown, 10 Vet. 
App. 194 (1997).  There is no evidence which suggests, that, 
on repetitive use, the veteran's service-connected disability 
would be restricted such that the requirement for an 
increased rating would be met.  Therefore, even considering 
the effects of pain on use, there is no probative evidence 
that the service-connected disability causes such limitation 
that the requirements for an increased rating are met.  38 
C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

There is no competent evidence of record which indicates that 
the veteran's service connected foot disorders have caused 
marked interference with employment beyond that which is 
contemplated under the schedular criteria, or that there has 
been any necessary inpatient care.  Thus, there is no basis 
for consideration of an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1).  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  There is nothing in the evidence 
of record to indicate that the application of the regular 
schedular standards is impractical in this case.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996). 


ORDER

Entitlement to increased evaluation for hammertoe deformity 
with hallux valgus of the left foot is denied. 

Entitlement to increased evaluation for hammertoe deformity 
with hallux valgus of the right foot is denied. 


REMAND

Although the veteran principally advances his claim for 
service connection on the theory that his back condition is 
purportedly secondary to his service connected foot 
disorders, the Board is obliged to consider all theories of 
eligibility.  Szemraj v. Principi, 357 F.3d 1370, 1371 (Fed. 
Cir. 2004); see also Roberson v. Principi, 251 F.3d 1378, 
1384 (Fed. Cir. 2001).

While the RO's evidentiary development has produced medical 
examinations that appear to have disassociated the claimed 
back disorder from the veteran's service connected foot 
disorders, no medical opinion has been requested or rendered 
as to a possible association between the claimed disorder and 
any incidents in service.

The RO concluded that there was no evidence of a back 
disorder in service.  See e.g. Statement of the Case of May 
2004.  Although his spine was evaluated as normal on 
separation, the Board observes that there were several 
documented reports of back complaints during service.  For 
example, in April 1981 he was seen on follow up for lower 
back muscle spasms, assessed as muscular pain.  In April 
1982, he was seen for lower back strain secondary to knee 
disorder, and, in June 1982 assessed with mild lumbosacral 
strain.  In October 1982, he slipped striking his back on the 
floor, causing a contusion.

As such, it is necessary to obtain an additional medical 
opinion in order to decide the claim in this case.  38 C.F.R. 
§ 3.159(c)(4)(i); Duenas v. Principi, 18 Vet. App. 512, 517 
(2004), citing Paralyzed Veterans of Am. v. Sec'y of Veterans 
Affairs, 345 F.3d 1334, 1355-57 (Fed. Cir. 2003) (noting that 
a medical examination conducted in connection with claim 
development might aid in substantiating a claim when the 
record contains evidence of an in-service event, injury, or 
disease). 

The appellant is hereby notified that it is his 
responsibility to report for any examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 
(2006). 

Accordingly, the case is REMANDED for the following action:

1.  The veteran should be afforded a VA 
medical examination by a VA physician or 
appropriate specialist to ascertain the 
current status of the veteran's lower 
back disorder and to offer an opinion, 
without resort to speculation, as to 
whether it is as likely as not that any 
then existing lower back condition is 
etiologically related to the veteran's 
service.  

The claims folder should be made 
available to the examiner for review 
before the final examination report is 
completed and document that such review 
was completed.  The examiner is 
requested to review the claims folder, 
including the service medical records 
and record that such review was 
conducted.  Any special tests deemed 
warranted by the examiner should be 
administered.  The complete rationale 
for all opinions expressed must be 
provided.  All reports should be typed.

2.  After undertaking any development 
deemed appropriate in addition to that 
outlined above, the claims should be 
readjudicated.  If any of the benefits 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a supplemental statement of the 
case with regard to the additional 
development and the reasons for the 
decision rendered.  They should be 
afforded the requisite opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  No 
action is required of the veteran until 
he receives further notice.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


